Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to preliminary amendment filed on 2/14/2020, the specification and claims as submitted are entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper (US-20160038763-A1) in view of Leclerc (US-20070208395-A1).
Regarding claim 1, Tapper et al. teaches an optical output device for skin care [0002], comprising: a substrate disposed so that at least one light source is oriented toward a user's skin ([0087] Fig 4, describes inner light structures 22 that are disposed towards the face on the concave surface); a front cover covering one surface of the substrate ([0087] outer wall 50 provides structure for the light sources) ; a rear cover covering the other surface of the substrate ([0087] inner wall 52 provides an inner surface around the light source); and a wearing device coupled to the rear cover to contact a portion of a user's body so that the optical output device for the skin care is worn on the user ([0086] Fig 7, Support frame 20 is 
Tapper et al. does not teach a wearing detection sensor configured to detect whether the user is wearing.  
Leclerc et al. teaches a wearing detection sensor configured to detect whether the user is wearing (Claim 23, sensor detects proper placement of the apparatus on the patient).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Tapper with the teachings of Leclerc as it pertains to the use of known technique (use of sensor to detect placement as described in Leclerc) to improve similar devices (both light treatment systems for use in skin care) in the same way. Further it would be obvious for one of ordinary skill in the art to have incorporated this teaching of Leclerc into Tapper, as Tapper already provides a sensors for sensing the skin (See Tapper et al. [0013]), and using these sensors to perform the method of assessing proper placement as described in Leclerc. 
Regarding claim 4, Tapper in view of Leclerc et al. teaches an optical output device substantially as claimed in claim 1. Further, Tapper teaches an optical output device wherein each of the substrate, the front cover, the rear cover, and the wearing device has an opening for securing a user's view ([0102] Fig 15, this embodiment show the three layers front 150, rear 154, and the substrate 160, each with openings for the user to see through), and the opening defined in the substrate has a size greater than or equal to that of each of the remaining openings (Fig 15, the middle layer 160, is the substrate, as seen in Fig 15 the opening 172 is greater than the opening in the front and rear covers 152, 170).  
Regarding claim 5, Tapper in view of Leclerc et al. teaches an optical output device substantially as claimed in claim 1. Further, Tapper teaches an optical output device comprising a controller ([0091] Fig 5 82) configured to control an operation of each of the at least one light source (Claim 1, control circuits drive one or more radiant lamps) and the wearing detection sensor ([0101] sensor is controlled by the controller 82), wherein the controller is configured to: control the at least one light source so that the light source emits light based on the detected result ([0101] sensors monitor therapy and controller may alter treatment course based on sensor data [0013]) .  
Tapper does not teach a controller configured to detect whether the user is wearing based on a detection signal received from the wearing detection sensor.
Leclerc et al. teaches a controller configured to detect whether the user is wearing based on a detection signal received from the wearing detection sensor ([0084] Controller receives input from the sensor; Claim 23, sensor detects proper placement of the apparatus on the patient).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Tapper with the teachings of Leclerc as it pertains to the use of known technique (use of controller and sensor to detect placement as described in Leclerc) to improve similar devices (both light treatment systems for use in skin care) in the same way. Further it would be obvious for one of ordinary skill in the art to have incorporated this teaching of Leclerc into Tapper as Tapper already provides a controller and sensors for sensing the skin (See Tapper et al. [0013] and [0101]), and using the controller and sensors to perform the method of assessing proper placement as described in Leclerc. 
Regarding claim 6, Tapper in view of Leclerc et al. teaches an optical output device substantially as claimed in claim 5. Further, Tapper teaches an optical output device wherein the controller is provided on the substrate or in a user operation device connected to the substrate ([0096] Fig 10, in this embodiment the controller is built into the mask devices inner and outer walls, in the same location as the substrate/light source; [0091] Fig 5, controller 82 is placed in a user operation device).  
Regarding claim 7, Tapper in view of Leclerc et al. teaches an optical output device substantially as claimed in claim 1. Further, Tapper teaches an optical output device wherein a plurality of light sources are disposed to be spaced apart from each other on the substrate, and the plurality of light sources emit different light based on an operation mode of the optical output device for the skin care ([0088] Fig 3,4,6,7; multiple light sources are spaced on the support structure, different wavelengths of light are used and different modes of operation can vary, “sources can vary in the form of the radiant energy delivery. Pulsed light (IPL), focused light (lasers) and other methods of manipulating light energy are encompassed within the present embodiments. Other methods of light emission may comprise continuous, pulsed, focused, diffuse, multi wavelength, single wavelength, and visible and/or non-visible light wavelengths”.  
Regarding claim 10, Tapper in view of Leclerc et al. teaches an optical output device substantially as claimed in claim 1. Further, Tapper teaches a rear cover ([0087] inner wall 52 provides an inner surface around the light source, has a reflective surface to scatter light back at user)

Leclerc teaches an optical output device wherein the rear cover (Leclerc describes several embodiments with a rear cover layer disposed between the light source and patient skin; [0080] Fig 2a, device has a substrate 204 between the light source and the target lesion; [0115-0117] Fig 5b, radiation applicator has a spectral conditioner layer 550 and patient interface layer between the light source and the patient; [0142-0144] Fig 13a &b, describes cells 1303 disposed between the light source and user that uniformly distribute light) comprises a light guide layer configured to scatter the light emitted from the at least one light source ([0115-0117] Fig 5b, spectral conditioner layer 550 acts as a light guide, light moves through it to the target area, and is configured to scatter the light; [0142-0144] Fig 13a &b, cells 1303 serve as light guides to distribute light), and the light guide layer comprises a plurality of scattering particles ([0115-0117] Fig 5b, spectral conditioner layer 550 acts as a light guide, light moves through it to the target area, and is configured to scatter the light, may be constructed like substrate in Fig 2; [0081] “a scattering structure is a substrate having particles (e.g. titanium oxide and/or aluminum oxide) embedded within it that have a different index of refraction than the substrate“).  
It would be obvious to one of ordinary skill in the art to have combined the teachings of Tapper with the addition of a scattering light guide layer as taught by Leclerc because “by making either or both of substrate 504 and covering 513 a light scattering material, the uniformity of the irradiation may be improved as compared to if substrate 504 and/or spectral 
Regarding claim 11, Tapper in view of Leclerc et al. teaches an optical output device substantially as claimed in claim 1. Further, Tapper teaches an optical output device wherein the rear cover comprises an opening for securing the user's view ([0102] Fig 15, a see through slot 152, 170, 172, in each layer allows a user to see out), and at least one light absorption part is disposed along a boundary of the opening on a surface of both surfaces of the rear cover, which faces the substrate ([0102] Fig 15, the third layer 106 disposed between the inner and outer layer is an opaque sheet to block light, the sheet has the opening for user view and blocks light around the opening).  
Regarding claim 12, Tapper in view of Leclerc et al. teaches a skin care package comprising the optical output device for the skin care of substantially as claimed in claim 1. Tapper teaches a skin care package further comprising: a user operation device connected to the optical output device for the skin care ([0091] Fig 2 ,B, Fig 5, the battery pack/controller is connected to the output device via connector 83), the user operation device comprising a button configured to set an operation mode of the optical output device for the skin care ([0091-0092] processing controller 82 has user interface to control device and determine operation mode); and a cradle connected to the optical output device for the skin care and the user operation device ([0151] Fig 35 b shows a lamp platform/optical output device 562 and controller 566 in a charging dock/cradle 564) to supply power for charging a battery provided in .
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper (US-20160038763-A1) in view of Leclerc (US-20070208395-A1) further in view of Nikolic (WO-2014162271-A2).
Regarding claim 2, Tapper in view of Leclerc et al. teaches an optical output device substantially as claimed in claim 1. Further, Tapper teaches an optical output device wherein the wearing device comprises: a first face contact part and a second face contact part, which are defined in positions corresponding to a left eye and a right eye of the user ([0090] support frame can comprise goggle and head strap configuration relying on the nasal area; [0104-0105] Fig 17 & 18, light blocking goggles 192 are disposed to contact positions around the eyes); which are disposed along boundaries of the openings to contact a skin of the user (the goggles taught that contact the face are placed in the same position as the claimed invention); and a nose seating part disposed between the openings so as to be seated on a nose of the user ([0086] nose bridge 26 attached to frame and seats device to the face).
Tapper does not teach an optical output device wherein the wearing device comprises: a first opening and a second opening, which are defined in positions corresponding to a left eye and a right eye of the user (Tapper teaches a single slit opening disposed in front of the eyes); and a detection sensor disposed between the first opening and the second opening.  
Nikolic teaches an optical output device comprising a first opening and a second opening, which are defined in positions corresponding to a left eye and a right eye of the user ([0034] Fig 4, 18a and 18b are two openings corresponding to left and right eye), and a nose 
It would be obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Tapper in view of Leclerc with the teachings of Nikolic because:
the teaching of placing two opening in positions corresponding to the right and left eye comprise use of known technique (placing multiple openings as taught in Nikolic) to improve similar devices (phototherapy applicators) in the same way;
the teaching of adding a sensor disposed between the first and second opening would be obvious because there may be a desire for “a fail safe mechanism (not shown in figures) designed to prevent unwarranted operation of the light therapy device 100 or to cease operation of the light therapy device 100 under certain conditions” [0043] which leads to “prevent such accidental or unauthorized operation of the light therapy device 100, in one preferred embodiment, the fail safe mechanism includes at least one sensor (not shown). In one embodiment, the at least one sensor is embedded in the nose rest 28.” [0044]
Regarding claim 3, Tapper in view of Leclerc et al. teaches an optical output device substantially as claimed in claim 2. Tapper in view of Leclerc teaches an optical output device wherein the wearing detection sensor is provided in the nose seating part or on a surface of the nose seating part.  

It would be obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Tapper in view of Leclerc with the teachings of Nikolic because there may be a desire for “a failsafe mechanism (not shown in figures) designed to prevent unwarranted operation of the light therapy device 100 or to cease operation of the light therapy device 100 under certain conditions” [0043] which leads to “prevent such accidental or unauthorized operation of the light therapy device 100, in one preferred embodiment, the fail safe mechanism includes at least one sensor (not shown). In one embodiment, the at least one sensor is embedded in the nose rest 28.”  [0044]
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tapper (US-20160038763-A1) in view of Leclerc (US-20070208395-A1) further in view of Gailhard (WO-2015140474-A1).
Regarding claim 8, Tapper in view of Leclerc et al. teaches an optical output device substantially as claimed in claim 7. Tapper does not teach an optical output device wherein the rear cover comprises: a groove configured to disperse the light emitted from the plurality of light sources; and a plurality of lenses disposed to correspond to positions of the plurality of light sources, respectively.  
Leclerc teaches an optical output device wherein the rear cover comprises a plurality of lenses disposed to correspond to positions of the plurality of light sources, respectively ([0144-0145] [0152] Fig 14a, Fig 17, in the embodiment where the light treatment device consists of 
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the teaching of Tapper further in view of Leclerc because the modification to add a plurality of lenses because the “structures can function in conjunction to provide a similar ability to distribute light uniformly to a contacted body surface” and “optical element 1750 functions to aid in the distribution of the light emitted from the light source 1702” [0152].
Tapper in view of Leclerc does not teach an optical output device wherein the rear cover comprises: a groove configured to disperse the light emitted from the plurality of light sources.
Gailhard teaches an optical output device wherein the rear cover comprises: a groove configured to disperse the light emitted from the plurality of light sources ([40, 44-47], Fig 4-9, grooves 53 are disposed on the surface of a light guide 5 to disperse the light emitted from a plurality of LEDs 4 in this phototherapy device). 
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Tapper in view of Leclerc with a grooved light guide as taught in Gailhard because the light guide serves “which aims to orient and homogenize and concentrate the light beams coming from the LEDs towards the skin.” [41].
Regarding claim 9, Tapper in view of Leclerc et al. further in view of Gailhard teaches an optical output device substantially as claimed in claim 8. Further, Tapper does not teach an optical output device wherein a portion of the plurality of lenses is implemented as a convex lens.  

It would be obvious to one of ordinary skill in the art at the time of invention to have combined the teaching of Tapper further in view of Leclerc because the modification to add a plurality of lenses because the “structures can function in conjunction to provide a similar ability to distribute light uniformly to a contacted body surface” and “optical element 1750 functions to aid in the distribution of the light emitted from the light source 1702” [0152].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792             


/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 January 2021